Per Curiam. This claim, arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” [hereafter, "the Act”] Ill. Rev. Stat. 1971, Ch. 48, Sec. 281 et seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on July 10, 1974, the Court finds as follows: 1. That the claimant, Nancy J. Barron, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, Edward L. Barron, was a patrolman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act on February 28, 1973; 3. That on said date, Patrolman Barron and his partner, Patrolman Daniel Abate, responded to a police call of a robbery in progress on the street at 8004 S. Kingston Avenue. The police officers were furnished with a description of the offender, and the direction of his flight. The officers observed a suspect fitting the description at 7958 S. Colfax. Both officers began to pursue the suspect, identifying themselves as policeman; they shouted to him to stop. As the officers approached him, the suspect pointed a gun at the officers and fired once, striking Barron. Patrolman Barron was pronounced dead on arrival at South Shore Hospital and the Coroner’s Certificate of Death recites the immediate cause of death as "bullet wound of the brain”. 4. The Court finds, therefore, that Patrolman Barron was killed in the line of duty as defined in Sec. 2(e) of the Act, and 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $10,000 (Ten Thousand Dollars) be awarded to Nancy J. Barron as wife and designated beneficiary of the deceased policeman, Edward L. Barron.